Tfe Chancellor.
The costs taxed for the demurrer must be struck out. The several items taxed for the costs of the dedimus potestatem, to take the answer of the non-resident defend*489ants must be struck out, in analogy to the costs of commission to examine witnesses abroad or in another State.
It is for the complainant’s solicitor to set the cause down for hearing; on his failing to do so, his hill may he dismissed, with costs. The costs taxed for noticing the cause and for the rule for hearing and setting down the cause must, therefore, be struck out.
The 51st section of the Chancery practice act provides, that when any suit shall be dismissed in pursuance of any consent or agreement of the parties for that purpose, no enrolment of the proceedings shall he necessary, nor shall any fees he allowed or taxed therefor; hut either party may, at his own expense, require the same to he enroled. The order dismissing the bill, in this case, states that it was made by and with the consent of the solicitor for the complainant. The fees for enroling, therefore, «annot be taxed against the complainant. Four term fees are taxed, including the term fee taxed on the dissolution of the injunction. The act to regulate fees provides that no more than three term fees shall be allowed in any cause. The four term fees taxed are all term fees in this cause. One of them must be struck out. The complainant’s costs on overruling the demurrer must he taxed against the defendants; and be deducted from, the amount of the costs taxed against the complainant.